UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-53369 SUNSHINE FINANCIAL, INC. (Exact name of registrant as specified in its charter) United States 30-0484296 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 1400 East Park Avenue, Tallahassee, Florida32301 (Address of principal executive offices; Zip Code) (850) 219-7200 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date:At September 25, 2008, there were no shares of the issuers' common stock outstanding. SUNSHINE FINANCIAL, INC. Index Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2008 (Unaudited) and December 31, 2007 1 Condensed Consolidated Statements of Earnings for the Three-Month and Six-Month Periods Ended June 30, 2008 and 2007 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows For the Six-Month Periods Ended June 30, 2008 and 2007 (Unaudited) 3-4 Notes to Condensed Consolidated Financial Statements 5-7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 8-16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T.Controls and Procedures 17 PART IIOTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors 18 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults Upon Senior Securities 18 Item 4.Submission of Matters to a Vote of Security Holders 18 Item 5.Other Information 18 Item 6.Exhibits 18 SIGNATURES 19 EXHIBIT INDEX 20 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands) At June 30, 2008 At December 31, 2007 (Unaudited) Assets Cash and due from banks $ 1,514 2,127 Interest-bearing deposits with banks 1,994 17,386 Federal funds sold 17,525 5,002 Cash and cash equivalents 21,033 24,515 Securities held to maturity 6,090 - Loans, net of allowance for loan losses of $1,484 and $1,423 130,986 125,602 Premises and equipment, net 3,791 3,553 Federal Home Loan Bank stock, at cost 283 246 Deferred income taxes 909 570 Accrued interest receivable 469 458 Other assets 2,141 1,981 Total assets $ 165,702 156,925 Liabilities and Retained Earnings Liabilities: Noninterest-bearing deposit accounts 20,195 20,330 Money-market deposit accounts 19,111 18,381 Savings accounts 31,606 31,204 Time deposits 76,560 67,653 Total deposits 147,472 137,568 Borrowings - 500 Official checks 274 296 Advances by borrowers for taxes and insurance 132 - Other liabilities 598 776 Total liabilities 148,476 139,140 Retained earnings 17,226 17,785 Total liabilities and retained earnings $ 165,702 156,925 See accompanying Notes to Condensed Consolidated Financial Statements. 1 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Interest income: Loans $ 2,074 2,156 4,110 4,276 Other 143 109 339 199 Total interest income 2,217 2,265 4,449 4,475 Interest expense on deposit accounts 1,060 757 2,108 1,401 Interest expense on borrowings - - 4 1 Total interest expense 1,060 757 2,112 1,402 Net interest income 1,157 1,508 2,337 3,073 Provision for loan losses 211 150 436 375 Net interest income after provision for loan losses 946 1,358 1,901 2,698 Noninterest income: Fees and service charges on deposit accounts 482 563 952 1,089 Fees and charges on loans 46 61 100 166 Other - 1 - 1 Total noninterest income 528 625 1,052 1,256 Noninterest expenses: Salaries and employee benefits 1,127 1,059 2,275 2,153 Occupancy and equipment 266 275 565 503 Data processing services 217 218 381 397 Professional fees 32 96 78 187 Advertising and promotion 70 31 129 60 Stationary and supplies 25 25 50 42 Other 216 235 372 443 Total noninterest expenses 1,953 1,939 3,850 3,785 (Loss) earnings before income tax benefit (479 ) 44 (897 ) 169 Income tax benefit (181 ) - (338 ) - Net (loss) earnings $ (298 ) 44 (559 ) 169 See accompanying Notes to Condensed Consolidated Financial Statements. 2 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net (loss) earnings $ (559 ) 169 Adjustments to reconcile net earnings (loss) to net cash from operating activities: Depreciation 208 265 Provision for loan losses 436 375 Deferred income tax benefit (339 ) - Net amortization of deferred loan fees and costs 31 38 (Increase) decrease in accrued interest receivable (11 ) 62 (Increase) decrease in other assets (160 ) 174 Decrease in NCUSIF deposit - 19 Decrease in official checks (22 ) (8 ) Net increase in advances by borrowers for taxes and insurance 132 - Decrease in other liabilities (178 ) (1 ) Net cash (used in) provided by operating activities (462 ) 1,093 Cash flows from investing activities: Purchase of held-to-maturity securities (6,090 ) - Net increase in loans (5,851 ) (5,840 ) Net purchases of premises and equipment (446 ) (77 ) (Purchase of) proceeds from sale of Federal Home Loan Bank stock (37 ) 45 Net cash used in investing activities (12,424 ) (5,872 ) Cash flows from financing activities: Net increase in deposits 9,904 7,479 Net decrease in borrowings (500 ) - Net cash provided by financing activities 9,404 7,479 (Decrease) increase in cash and cash equivalents (3,482 ) 2,700 Cash and cash equivalents at beginning of period 24,515 10,701 Cash and cash equivalents at end of period $ 21,033 13,401 (continued) 3 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited), Continued (In thousands) Six Months Ended June 30, 2008 2007 Supplemental disclosure of cash flow information- Cash paid during the period for: Income taxes $ - - Interest $ 2,108 1,401 See accompanying Notes to Condensed Consolidated Financial Statements. 4 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation.The unaudited, condensed consolidated financial statements include the consolidated results of operations of Sunshine Financial, Inc. ("Company" or "Sunshine Financial") and its subsidiary, Sunshine Savings Bank ("Bank").These financial statements do not include the accounts of the Company's parent company, Sunshine Savings MHC.These condensed consolidated financial statements have been prepared in accordance with the instructions for Form 10-Q and Article 8-03 of Regulation S-X and do not include all disclosures required by generally accepted accounting principles for a complete presentation of the Company's financial condition and results of operations.In the opinion of management, the information reflects all adjustments (consisting only of normal recurring adjustments) which are necessary in order to make the financial statements not misleading and for a fair representation of the results of operations for such periods.The results for the three- and six-month periods ended June 30, 2008 should not be considered as indicative of results for a full year.For further information, refer to the consolidated financial statements and footnotes for the year ended December 31, 2007, included in the Company's Registration Statement on Form S-1. 2. Loan Impairment and Loan Losses. The activity in the allowance for loan losses is as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Balance at beginning of period $ 1,453 1,500 1,423 1,526 Provision for loan losses 211 150 436 375 Charge-offs (200 ) (322 ) (433 ) (623 ) Recoveries 20 40 58 90 Balance at end of period $ 1,484 1,368 1,484 1,368 Nonaccrual and past due loans were as follows (in thousands): At June 30, 2008 2007 Nonaccrual loans $ 1,475 239 Past due ninety days or more, still accruing - - $ 1,475 239 The Company has not identified any individual loans as impaired. 3. Regulatory Capital.The Bank is required to maintain certain minimum regulatory capital requirements.At June 30, 2008, the Bank was in compliance with its regulatory capital requirements. 5 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements, Continued 4. Adoption of Plan of Reorganization and Stock Issuance. On January 29, 2008, the Board of Directors unanimously adopted a Plan of Reorganization and Stock Issuance (the "Plan") pursuant to which the Bank proposes to reorganize from a federally-chartered mutual savings bank into a federally-chartered mutual holding company structure (the "Reorganization") under the laws of the United States of America and the rules and regulations of the Office of Thrift Supervision ("OTS"). The Mutual Holding Company ("MHC") will be owned by, and exclusive voting rights will be vested in, the members of the Bank. As part of the Reorganization, the Bank will convert to a federal stock savings bank (the "Stock Bank") and will establish a federal stock holding company (the "Stock Holding Company") that will be a majority-owned subsidiary of the MHC at all times so long as the MHC structure is maintained. As part of the Reorganization and concurrently with it, the Stock Holding Company intends to undertake a stock issuance through the offering of up to 49% of its to be outstanding common stock (the "Common Stock") in the stock offering (the "Stock Offering"). The remaining common stock to be outstanding will be issued to the MHC. The Stock Offering provides that nontransferable subscription rights to purchase Stock Holding Company Common Stock be offered first to Eligible Account Holders of record as of the Eligibility Record Date, then to the Bank's Tax-Qualified Employee Plans, then to Supplemental Eligible Account Holders of record as of the Supplemental Eligibility Record Date, and then to Other Members.
